UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7881


ROBERT A. WILLIAMSON,

                Plaintiff - Appellant,

          v.

MEDICAL DEPARTMENT, Medical,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:15-cv-00371-MSD-DEM)


Submitted:   February 23, 2016            Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert A. Williamson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert A. Williamson seeks to appeal the district court’s

order dismissing his civil action without prejudice.                        This court

may   exercise    jurisdiction     only       over    final       orders,   28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders.

28    U.S.C.    § 1292   (2012);   Fed.       R.     Civ.    P.    54(b);    Cohen   v.

Beneficial      Indus.   Loan   Corp.,        337 U.S. 541,    545-47      (1949).

Because the deficiencies identified by the district court may be

remedied by the filing of an amended complaint, we conclude that

the order Williamson seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order.                          Goode v.

Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir.

2015); Domino      Sugar   Corp.    v.    Sugar      Workers       Local    Union   392,

10 F.3d 1064, 1066-67 (4th Cir. 1993).

       Accordingly,      we     dismiss        the     appeal        for     lack     of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and    argument      would    not    aid    the    decisional

process.



                                                                             DISMISSED




                                          2